NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted November 26, 2014* 
                                Decided December 1, 2014 
                                              
                                          Before 
 
                         ANN CLAIRE WILLIAMS, Circuit Judge
                          
                         DIANE S. SYKES, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2315 
                                                  Appeal from the 
ALEXANDER A. FELS,                                United States District Court for the 
      Plaintiff‐Appellant,                        Northern District of Illinois,   
                                                  Eastern Division. 
      v.                                           
                                                  No. 14 C 21 
SUPREME COURT OF THE UNITED                        
STATES and STATE OF ILLINOIS,                     Rebecca R. Pallmeyer, 
      Defendants‐Appellees.                       Judge. 
                                                       
                                                  O R D E R 
                                                       
            Alexander Fels appeals from the dismissal of his complaint alleging that the 
Supreme Court of the United States and the State of Illinois violated his civil rights by 
failing to permit him to recant two guilty pleas. Because Fels does not explain in his 
appellate brief why he believes that the district court erred, we dismiss his appeal. 
 
                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. See FED. R. APP. 
P. 34(a)(2). 
No. 14‐2315                                                                              Page 2 
 
        After the district court dismissed his first complaint at screening for failure to 
state a claim, see 28 U.S.C. § 1915(e), Fels filed a 95‐page amended complaint alleging 
that he was coerced into pleading guilty to two felonies; that the Attorney General of 
Illinois failed to investigate violations of his civil rights; and that in a previous case, the 
Supreme Court wrongly denied his petition for certiorari. The district court dismissed 
the amended complaint with prejudice, stating that it could not detect a short and plain 
statement of relief, see FED. R. CIV. P. 8(a)(2), and in any event, Fels no longer could 
challenge his guilty pleas. 
 
        On appeal Fels merely restates the allegations made in his complaint. While we 
construe pro se filings liberally, pro se litigants must nonetheless adhere to procedural 
rules, Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir. 2008), including Federal Rule 
of Appellate Procedure 28, which requires that the appellant’s brief contain an argument 
that includes “contentions and the reasons for them, with citations to the authorities and 
parts of the record.” FED. R. APP. P. 28(a)(8)(A); see Anderson v. Hardman, 241 F.3d 544, 
545–46 (7th Cir. 2001). Fels does not suggest in his brief how the district court erred in 
dismissing his claims, nor does he cite any applicable legal authority or parts of the 
record on which he relies. 
 
                                                                                   DISMISSED.